Case 3:18-cr-00390-VC Document 36-4 Filed 10/01/19 Page 1 of 2




               Exhibit 3
               Case 3:18-cr-00390-VC Document 36-4 Filed 10/01/19 Page 2 of 2


05_: p~p.art~ni··          Federal Aviation Administration                     P.O. Box 25082
bf ir□r'ifP_Orto~1         Civil Aerospace Medical Institute (CAMI)            Oklahoma City, OK 73125°9867
                           Aerospace Medical Certification Division            (405) 954-4821
f'Gdert:tl Aviation
J;dmlnlstratlon


2\PRIL 01, 2016


GREGORY CHRISMAN


                                                                      Ref .:

                                                                               APP ID# 19~632672~
Dear Mr. Cl:iri$man:

We received reports f.rbm Dr .. Brath arid DL Rozansky recotnmending termination
of your monitoring program.

We have reviewed your- .medical fiie and have determined the monito r ing reports
can now b.e discontinued. Enclosed is your first - class medical certific ate,
val i d 1rntil the <non:n<ll d'1te of exp.i ration. in the futt;ir.e, y our first-cl a s s
medical certificate may be issue.d by any Avia t i on Medical Examiner (AME.), if
you are other.,.,,i.se qualified,

Continued airman medicai certification remains c.ont,:ingent upon your total
abstinence from the use of alcohol,

Sir1cerely,


~~f<>r
Brian D, Johnson, M.D.
Acti ng Mcinager, Aerospace l'1edica7- Certif i cation Divisi6i1
Civil .Aerospace Medical Institute

F.nclosu:re: Certificate

cc:       WILLil,.M BRATH M. D.
          Gerald Rozansky    n..D.
lmb




                                                                                                    USGJC000808
